Citation Nr: 0205926	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  94-39 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for dysthymia prior to December 1, 1998.

2.  Entitlement to an increased initial rating in excess of 
30 percent for dysthymia from December 1, 1998.

3.  Entitlement to an increased initial rating in excess of 
40 percent for Reiter's syndrome prior to February 7, 2001.

4.  Entitlement to an increased initial rating in excess of 
60 percent for Reiter's syndrome from February 7, 2001.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from September 1980 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1989 and a March 1991 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico.

In an April 2002 handwritten statement submitted directly to 
the Board, the veteran withdrew his August 1991 request for a 
travel Board hearing.  Therefore, the Board will address the 
issues on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's original rating for dysthymia does not 
warrant the application of staged ratings, but the original 
rating for Reiter's syndrome does.

3.  Prior to December 1, 1998 and thereafter, the appellant's 
service-connected dysthymia was manifested by major 
depressive disorder, chronic, severe, and recurrent, with a 
poor prognosis and total and permanent disablement socially, 
emotionally, and industrially.

4.  Prior to February 7, 2001, the appellant's service-
connected Reiter's syndrome was manifested by full range of 
motion with objective evidence of mild pain affecting both 
knees, shoulders, elbows, back, ankles, hands, and wrists 
with no swelling or weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring four or more times a year or a lesser 
number over prolonged periods.

5.  Subsequent to February 7, 200l the appellant's Reiter's 
syndrome was manifested by severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods 
without evidence of total incapacitation, as shown by 
abduction of the right shoulder to 90 degrees (or shoulder 
level), moderate loss of motion of the ankles and the lumbar 
spine, and reduced motion in all remaining affected joints 
due to pain and weakness but not warranting compensable 
evaluations.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for 
dysthymia were met as of the time of the grant of service 
connection.  38 U.S.C.A. §§ 1155, (West 1991); 38 C.F.R. 
§§ 4.7, 4.124a, 4.132, Diagnostic Code 9433 (1996), amended 
by 38 C.F.R. § 4.130, Diagnostic Code 9433 (2001).

2.  The criteria for a disability evaluation in excess of 40 
percent for Reiter's syndrome prior to February 7, 2001, and 
in excess of 60 percent thereafter, are not met.  38 U.S.C.A. 
§§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.7, 4.10, 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5299-5002 (2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

The veteran asserts that evaluations in excess of 10 percent 
prior to December 1, 1998 and in excess of 30 percent 
thereafter for his dysthymia, and in excess of 40 percent 
prior to February 7, 2001 and 60 percent thereafter for his 
Reiter's syndrome are warranted.  Initially, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001) (VCAA).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 112 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that the VA cannot assist in the development 
of a claim that is not well grounded.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5103A; see 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Regulations 
implementing this law were also recently promulgated.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Among the changes in the law brought about by the VCAA is a 
heightened duty to assist the veteran in developing evidence 
in support of a claim.  Such assistance includes identifying 
and obtaining evidence relevant to the claim, and affording 
the veteran a VA rating examination unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the veteran's claim.  See 38 U.S.C.A. § 5103A; 
66 Fed. Reg. 45,620 (to be codified as amended at 38 C.F.R. 
§ 3.102).

The Board has reviewed the veteran's claims in light of the 
VCAA and concludes that while the RO did not necessarily 
fully comply with the new notification requirements at the 
time the veteran's claim was filed, a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claims.  The RO's statement and supplemental 
statements of the case, as well as the Board's August 2000 
remand, clarified what evidence would be required to 
establish an evaluation in excess of 30 percent for his 
dysthymia and in excess of 40 percent prior to February 7, 
2001 and 60 percent thereafter.  The veteran responded to the 
RO's communications with additional evidence and argument, 
curing (or rendering harmless) any earlier notification 
omissions that the RO may have made.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-92, para. 16 
(57 Fed. Reg. 49,747 (1992)) ("if the appellant has raised an 
argument or asserted the applicability of a law or [Court] 
analysis, it is unlikely that the appellant could be 
prejudiced if the Board proceeds to decision on the matter 
raised").

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See 38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R § 3.102).  This obligation 
was satisfied by the requested examination reports of record, 
the most recent ones dated on February 6, 2001 for the VA 
psychiatric examination, and on February 7, 2001 for the VA 
examination for the veteran's Reiter's syndrome.  The Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record.

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities. 
When making determinations as to the appropriate rating to be 
assigned, VA must take into account the veteran's entire 
medical history and circumstances.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Court has held that there is a distinction between a 
claim based on disagreement with the original rating awarded 
and a claim for an increased rating.  Fenderson v. West, 12 
Vet. App. 119 (1999).  In this case, the veteran's claims for 
ratings in excess of those provided are from original 
ratings.  In fact, these issues have been pending since the 
veteran was discharged from service in 1989.  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate statement of the case.  Fenderson at 126.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id.  With an increased rating claim, "the present 
level of disability is of primary importance."  Francisco at 
58.  This distinction between disagreement with the original 
rating awarded and a claim for an increased rating is 
important in terms of VA adjudicative actions.  See 
Fenderson.

The RO did not phrase the issues in terms of an initial 
rating for the disabilities on appeal; however, the Board 
concludes that the veteran was not prejudiced by this in the 
circumstances of this case.  The RO's November 1989 statement 
of the case, involving the Reiter's syndrome issue, the 
August 1991 statement of the case involving the dysthymic 
disorder, and the subsequent supplemental statements of the 
case provided the veteran with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of an initial disability evaluations for 
the issues on appeal.  The RO did not limit its consideration 
to only the recent medical evidence of record, and did not 
therefore violate the principle of Fenderson.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for these 
conditions for any period of time since his original claims.  

Thus, the RO did comply with the substantive tenets of 
Fenderson in its adjudication of the veteran's claims.  He 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.   

II.  Increased rating for dysthymia

The Board notes that by regulatory amendment effective 
November 7, 1996, substantive changes were made to the 
schedular criteria for evaluating mental disorders, formerly 
set forth in 38 C.F.R. §§ 4.125-4.132 (1996) (redesignated as 
38 C.F.R. §§ 4.125-4.130 (2001)). 

The veteran has been evaluated on numerous occasions for 
dysthymia under 38 C.F.R. § 4.132, Diagnostic Code 9433.  
However, 38 C.F.R. § 4.132 was redesignated, effective 
November 7, 1996, as 38 C.F.R. § 4.130, which includes new 
rating criteria under Diagnostic Code 9433.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas, 1 Vet. App. 312-13.  The 
"new" criteria are not applicable to rating a disability 
prior to the effective date of the change in the regulations, 
or prior to November 7, 1996.  The Board notes that the 
veteran has been denied an increased rating by the RO under 
both the "old" and "new" rating criteria.

The Board is of the opinion that the change in the rating 
criteria effective November 7, 1996, did not result in a more 
favorable version of the regulation than the prior criteria 
with respect to the veteran in this case.  The new criteria 
are more objective than the old to result in more consistent 
evaluations and greater ease in comparing examinations.  The 
symptoms indicated at each level are not intended to be 
comprehensive (and could not be, because of the multitude of 
symptoms in mental disorders), but to provide an objective 
framework that will enable rating boards to assign consistent 
evaluations for mental disorders based on signs and symptoms.  
The Board will apply the "old" criteria to the evidence dated 
before November 7, 1996, and both sets of criteria will be 
applied to evidence on and after that date.  VAOPGCPREC 3-
2000 (2000).

Pursuant to Diagnostic Code 9433, prior to November 7, 1996, 
the evaluation of the veteran's service-connected generalized 
anxiety disorder turned on the severity of his overall social 
and industrial impairment.  The Rating Schedule provided for 
a 10 percent rating where there was emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating was warranted 
where such impairment was of "definite" severity.  A 50 
percent disability rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired, or when by reason of 
psychoneurotic symptoms, the veteran's reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  The criteria 
for the next higher rating, 70 percent, under the same 
Diagnostic Code, are applicable when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or maintain employment.

A 100 percent evaluation was warranted (1) when the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9433 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 7104(c) 
(West 1991).

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) Scale score 
is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32). A GAF score of 51 - 60 is defined 
as "Moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  Ibid.

Under the amended criteria of Diagnostic Code 9433, effective 
November 7, 1996, a 30 percent disability evaluation is 
manifested by occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The highest rating of 100 percent under this diagnostic code 
is warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  The common symptoms 
include totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes, associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Also, if the clinical evidence shows 
that the appellant was demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132.  It should be noted 
that the criteria set forth in 38 C.F.R. § 4.132, Diagnostic 
Code 9403, for a 100 percent evaluation are each independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 7 Vet. App. 95, 97 (1994).

In considering the veteran's claim for an increased rating 
for his service-connected dysthymia, the Board is of the 
opinion that a disability evaluation of 100 percent is 
warranted prior to and from December 1, 1998 because the 
veteran has been demonstrably unable to obtain or retain 
employment.  Diagnostic Code 9433 (1996).  The Board finds 
that staged ratings are not necessary with respect to this 
claim.  

The veteran's service personnel records reveal that the 
military prematurely discharged the veteran due to his 
physical disability.  In 1989 the military placed him on the 
temporary retirement list, and in 1990, it placed him on the 
permanent retirement list.  

The cumulative medical evidence of record dated since the 
veteran's forced retirement reveals that the veteran has been 
unable to work as a result of his service-connected 
dysthymia.  According to an August 1990 VA psychiatric 
examination report, the examiner diagnosed the veteran with 
dysthymic disorder secondary to seronegative polyarthralgia 
(Reiter's syndrome).  The examiner observed that the 
veteran's level of functioning was poor but he was considered 
mentally competent to handle his VA funds.

The examiner indicated in the report that the veteran was 
casually dressed and groomed.  He had no abnormal tremors, 
tics or mannerisms.  His gait was rather slow and he walked 
with a cane, with great care, but he was aware of the 
interview situation and, although he was not spontaneous, he 
was passively cooperative towards the interview.  His 
responses were relevant, coherent and logical.  The thought 
content dealt mostly with the description of his physical 
symptoms and symptoms of sadness, low self-esteem, some 
avoidance of social contacts, a certain sensation of 
helplessness.  The veteran appeared to have suicidal 
ruminations, no active suicidal ideas were elicited.  He was 
not overtly homicidal, but he described himself being ill-
humored and irritable most of the time.  The veteran also 
indicated that he did not sleep well.  He was not delusional 
and he was not hallucinating.  The veteran's mood was of 
depression.  He was oriented in person, place, and time.  His 
memory was preserved, intellectual functioning was average, 
judgment was fair, and insight was poor.

The examiner indicated that the veteran's records were 
reviewed, and he diagnosed the veteran with dysthymic 
disorder secondary to seronegative polyarthralgia (Reiter's 
syndrome).  He observed that the veteran's level of 
functioning was poor but he was considered mentally competent 
to handle his VA funds.

According to VA fee basis outpatient records dated since the 
veteran's discharge from service, the veteran has been 
routinely treated for his dysthymia.  These records 
cumulatively show that the veteran's condition was poor.  
According to a March 1990 VA fee basis record, the veteran 
was diagnosed with major depressive disorder, which was 
chronic and severe.  The examiner elaborated that the veteran 
was very depressed and he experienced aches and pains.  The 
veteran was oriented in the three spheres but his performed 
poorly with simple arithmetic.  The examiner noted no visual 
or auditory hallucinations.  His judgment was impaired and 
his insight was lacking.  The examiner recommended that the 
veteran should continue under the same psychotherapeutic 
program.  Furthermore, the examiner felt that the veteran was 
totally and permanently disabled from the social and 
emotional standpoints and he suffered from complete 
industrial inadaptability.

The subsequent VA fee basis outpatient records revealed no 
significant improvement with respect to the veteran's 
dysthymic disorder.

According to a June 1992 VA psychiatric examination report, 
the veteran indicated that he had been unable to work since 
leaving the service.  The examiner diagnosed dysthymic 
disorder with a very poor level of adaptive function during 
the previous year.  The examiner found the veteran was above 
to handle his VA funds.

According to a December 1993 VA psychiatric examination 
report, the veteran had a fair to poor level of functioning 
from the psychiatric point of view.

According to a Social Security Administration (SSA) 
continuance of disability determination report, signed in 
March 1995, the veteran was considered to be totally disabled 
due to a primary diagnosis of Reiter's syndrome and a 
secondary diagnosis of major depression.  According to the 
large amount of medical records in which the SSA based its 
decision, the veteran was totally disabled as a result of his 
service-connected dysthymia.  According to a thorough January 
1995 psychiatric medical examination report written for the 
SSA, the examiner diagnosed the veteran with major depressive 
disorder, chronic, severe, and recurrent, with a poor 
prognosis.  According to the mental status examination, the 
veteran did not communicate much.  He was depressed with a 
fearful nature and feelings of worthlessness and a low self-
esteem.  His affect was depressed and his mood was quire sad.  
The veteran was totally and permanently disabled from the 
social, emotional, and industrial standpoint.  He spent his 
days at home in bed and he depended on his wife for 
everything.  His interpersonal relationships were impaired 
and he decompensated under stress.  The examiner elaborated 
that the veteran had a chronic severe degree of impairment at 
the emotional level of functioning, which was in addition to 
the veteran's physical illness.  This evidence supports a 
finding of total impairment due to the service-connected 
dysthymia.

While subsequent evidence indicates that the veteran's 
dysthymia may have improved, nevertheless, it appears that 
the veteran was still demonstrably unable to obtain or retain 
employment.

VA admitted the veteran in October 1998 for a psychiatric 
hospitalization.  On discharge he was diagnosed with 
depression with a GAF of 50.  According to a December 1998 VA 
psychiatric examination report, the veteran indicated that he 
had not worked for many years.  He added that he routinely 
did not sleep well, that he had arthritis and that he stayed 
home all day.

The objective examination revealed that the veteran was 
clean, overweight, neatly dressed and groomed.  He was alert 
and oriented times three.  He answered many questions with "I 
don't know".  He avoided eye contact and his mood was 
somewhat depressed.  His affect was constricted, his 
attention was good, and his concentration and memory were 
fair.  He did not volunteer information.  His speech was 
clear and coherent.  He was not hallucinating.  He was not 
suicidal or homicidal.  His insight and judgment were fair 
and he exhibited good impulse control.  The veteran was 
considered competent to handle VA funds.  The examiner noted 
that a Social and Industrial Field Survey was done in January 
1999.  The diagnosis was dysthymia, with a GAF of 65.  The 
examiner opined that the most disabling condition was the 
pain related to the veteran's service-connected arthritis.  
VA examined the veteran again in February 2001 and the 
examiner echoed the findings made in the December 1998 VA 
psychiatric examination report.  

While the evidence may indicate some improvement with respect 
to the veteran's service-connected dysthymic disorder, the 
Board finds that the veteran has been and still is, totally 
disabled as a result of his dysthymic disorder.  The recent 
evidence indicates that he is still unemployed.  
Specifically, the Board finds that the December 1998 and 
February 2001 VA examination reports do not convincingly 
rebut the earlier evidence of record that clearly shows that 
the veteran was demonstrably unable to obtain or retain 
employment due to the service-connected dysthymic disorder.

Given that the Board has granted a total rating prior to and 
from December 1, 1998 pursuant to the old version of 
Diagnostic Code 9433 (1996), the Board will forego a 
discussion of the veteran's dysthymic disorder pursuant to 
the amended regulations.  Diagnostic Code 9433 (2001).

III.  Increased rating for Reiter's syndrome

The RO has rated the veteran's Reiter's syndrome by analogy 
to rheumatoid arthritis under Diagnostic Code 5002.  

Pursuant to Diagnostic Code 5002, a 100 percent rating 
contemplates arthritis with, constitutional manifestations 
associated with active joint involvement, totally 
incapacitating.  A 60 percent rating contemplates less than 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods.  A 40 percent 
rating contemplates, symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year.  This diagnostic code 
also instructs that:  For chronic residuals:  For residuals 
such as limitation of motion or ankylosis, favorable or 
unfavorable, rate under the appropriate diagnostic codes for 
the specific joints involved.  Where, however, the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Note: The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  
Assign the higher evaluation.  38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5002.

A 20 percent evaluation is assigned when limitation of the 
arm is at shoulder level. 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2001).  A noncompensable evaluation is assigned when 
flexion of the forearm is limited to 110 degrees.  A 10 
percent evaluation is assigned when flexion of the forearm is 
limited to 100 degrees or when extension of the forearm is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207 (2001).

A 10 percent evaluation is assigned when dorsiflexion of the 
wrist is less than 15 degrees or palmar flexion is limited in 
line with the forearm. 38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2001).

A 10 percent evaluation is assigned when extension of the 
thigh is limited to 5 degrees, or when flexion of the thigh 
is limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252 (2001).  A 20 percent evaluation is assigned when 
there is limitation of abduction of the thigh with motion 
lost beyond 10 degrees; a 10 percent evaluation is assigned 
when there is limitation of adduction of the thigh because 
the veteran cannot cross his legs or when there is limitation 
of rotation of the thigh with the veteran unable to toe-out 
more than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5253 (2001).

A noncompensable rating is assigned when flexion of the leg 
is limited to 60 degrees or when extension of the leg is 
limited to 5 degrees; and a 10 percent evaluation is assigned 
when flexion of the leg is limited to 45 degrees or when 
extension of the leg is limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2001).  A 10 percent 
evaluation is assigned for moderate limitation of motion of 
the ankle and a 20 percent evaluation is assigned for marked 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5271 (2001).

Favorable ankylosis of the thumb, index finger, or middle 
finger of either hand warrants a 10 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226.  Ankylosis 
of any other finger warrants a noncompensable evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5227.

With only one joint of a digit ankylosed or limited in its 
motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches of the 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable.  Note 
following 38 C.F.R. § 4.71a, Diagnostic Code 5219 (2001).

For the purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metacarpal and carpal 
joints of the upper extremities are considered to be groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Based on a review of the medical evidence of record, the 
Board finds that a rating in excess of 40 percent prior to 
February 7, 2001 is not warranted.  Diagnostic Code 5002.  In 
assessing the degree of disability associated with the 
appellant's Reiter's syndrome, the Board finds that the 
affected joints are the shoulders, hands, elbows, knees, 
lumbar spine, cervical spine and ankles.  

According to a November 1988 service examination report, by 
history, the veteran noted the onset of strange pains in his 
legs, arm and back.  He sought medical attention and the 
physician told him it was arthritis but it was too soon to 
say for sure.  As time passed the pain persisted but he 
stated he did not allow it to interfere with his duties 
because he was in good physical condition, active in sports 
and military duties.  As months passed the pain became worse, 
causing increasing difficulty with moving and bending. In 
July 1988, he was referred from the Orthopedic Service to the 
Internal Medicine Service for further evaluation of 
continuing pain and stiffness, involving the cervical neck, 
the lumbosacral spine, the shoulders, elbows, knees, ankles, 
and hips.  The veteran complained of morning stiffness, 
lasting approximately one hour.  Initially, he had no joint 
redness, swelling or fever but, in recent days, he had 
noticed, as confirmed by the physician, some mild swelling in 
the left ankle.  The veteran also had associated headaches 
that waxed and waned.  He denied gastrointestinal symptoms.  
He had an ocular irritation with scleral inflammation for 
several years.  He noted pain that was worsened by air 
conditioning and cold weather.

Physical examination revealed a well-developed, well-
nourished male in mild distress due to joint pain.  The 
examiner assessed that there was no confirmatory evidence of 
rheumatoid arthritis or spondylopathy to date.  A diagnosis 
of exclusion of fibrositis, severe with myofascial pain was 
possible.  He had been medicated with multiple nonsteroidal 
anti-inflammatories, most recently with Tolectin and Feldene, 
without significant relief of pain.  A trial of low dose 
Prednisone was attempted with no significant relief of 
symptoms.  He received some relief with narcotic analgesics 
but these were associated with side effects of sleepiness, 
which he liked to avoid.  The examiner diagnosed seronegative 
polyarthritis.  The examiner elaborated that the veteran's 
condition was fair to poor.  In view of the veteran's 
multiple and persistent joint complaints, as well as a triad 
of symptoms suggested seronegative arthritis, the veteran was 
considered unfit for further military service.

According to a May 1989 service radiologic report, a skeletal 
scintigraphy performed in the anterior and posterior 
projections presented a mild increase concentration of 
activity throughout several metacarpophalangeal and 
interphalangeal joints of the hands bilaterally, several 
tarsal articulations bilaterally, and both first metatarsal 
phalangeal joints.  The rest of the skeletal survey was 
unremarkable.  The examiner interpreted the findings as mild 
inflammatory changes within the articulations described with 
no other evident bone pathology identified.

Furthermore, the medical evidence of record reveals that the 
veteran's service-connected Reiter's syndrome results in 
multiple joint pain with approximately monthly flare-ups.  
According to VA fee basis medical notes, the veteran was 
routinely treated for his Reiter's syndrome.  Outpatient 
records since his discharge from service routinely refer to 
joint problems.  According to an August 1989 VA fee basis 
examination report, the veteran complained of severe pain.  

According to a September 1990 letter from the veteran's 
military service, he was permanently retired from service due 
to his permanent physical disability, namely Reiter's 
syndrome.

According to a June 1992 VA examination report, the veteran 
complained of generalized joint pain and swelling of the 
knees and ankles.  He also described frequent severe back 
pains and severe left hip pain.  The objective examination 
revealed that the veteran had normal erect posture with a 
slow guarded arthralgic left limp gait, assisted by a cane.  
The veteran had neck and back pain to pressure with vertebral 
spinous processes and paravertebral musculature.  There were 
painful movements of the neck but they were within normal 
limits.  There was painful back movement but it was 
unlimited.  The veteran had flexion to 70 degrees, extension 
to zero degrees, bilateral lateral flexion to 10 degrees, and 
bilateral rotation to 30 degrees.  The upper extremities 
revealed moderate fusiform deformity of the interphalangeal 
(IP) joints bilaterally.  The movements of all joints were 
painful, but within normal limits.  The lower extremities 
showed osteoarthritis deformities of the IP joints in both 
feet, painful movement, and no swelling.  Based on the above 
results, the examiner diagnosed Reiter's syndrome and 
degenerative joint disease.

According to a December 1993 VA examination report, the 
examiner noted by history that the veteran complained of 
bilateral knee pain with radiation to the anterior shin 
associated with cramps and bilateral leg weakness.  He 
described back pain without radiation and pain on both 
shoulders and all fingers of both hands, in addition to left 
heal pain.  The veteran underwent x-ray examination in May 
1993.  The x-ray results indicated that the veteran's 
sacroiliac joint was within normal limits except for broad 
base calcaneal spur at the plantar aponeurosis insertion, 
bilaterally.  He also showed small spur formation on the left 
first toe metatarsophalangeal joint.  X-ray studies of his 
hands revealed that they were within normal limits.

The physical examination revealed that the veteran had a 
swollen left middle finger at the proximal interphalangeal 
joint (PIP).  There was no swelling of the knees, shoulders, 
elbows, or the rest of the hands.  There was a hallux valgus 
deformity of the left first toe with a bunion.  There was no 
lateral or medial instability of the knees, shoulders, or 
ankles.  The veteran had bilateral flexion of the knees to 
140 degrees and bilateral extension of the knees to zero 
degrees.  He had bilateral abduction of the shoulders to 180 
degrees, normal bilateral rotation and external rotation, and 
bilateral flexion to 180 degrees.  He had bilateral 
dorsiflexion of the ankles to 10 degrees and bilateral 
plantar flexion to 45 degrees.  The examiner also observed 
that there was tenderness to palpation on both shoulders, 
both elbows, the medial and lateral epicondyles, plantar 
fascias of both feet.  He had cervical spine flexion to 35 
degrees, extension to 45 degrees, bilateral lateral flexion 
to 45 degrees, lateral left rotation to 35 degrees and 
lateral rotation to the right to 38 degrees.  He had lumbar 
spine flexion to 70 degrees, extension to 20 degrees, lateral 
left flexion to 17 degrees, lateral right flexion to 28 
degrees, and bilateral rotation to 30 degrees.  The examiner 
added that the veteran had full range of motion on both 
knees, shoulders, elbows, ankles, hands, and wrists.  The 
examiner diagnosed bilateral subacromial shoulder bursitis, 
bilateral plantar fasciitis, lumbosacral paravertebral 
myositis, bilateral forearm epicondylitis, medial and lateral 
epicondyle, bilateral patellar tendinitis, left middle finger 
PIP synovitis, left first toe hallux valgus, left foot 
bunion, bilateral broad calcaneal spurs, inferior lateral 
spur at T-11, left foot first metatarsal joint small spur.

The Board has considered whether a higher rating could be 
assigned for the Reiter's syndrome on the basis of limitation 
of motion in the affected joints at any time during the 
pendency of this appeal.  The evidence of record, however, 
shows that the veteran has had full range of motion of the 
affected joints prior to February 7, 2001, with mild pain.  
As noted above, Diagnostic Code 5002 provides that if the 
limitation of motion of the specific joint or joints involved 
is "noncompensable" under the codes a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Based on 
the affected joints in question, only Diagnostic Codes 5206 
and 5260 specifically provide for noncompensable ratings.  
The evidence of record prior to February 7, 2001 indicates 
that the veteran's flexion of the forearms and of his knees 
does not meet the criteria for a noncompensable rating.  
Given that the criteria for a noncompensable rating for the 
elbows and knees are not met under Diagnostic Codes 5206 and 
5260, then a rating of 10 percent is not for application for 
each joint.

The Board notes that the diagnostic codes for the remaining 
joints, as listed earlier in this decision, do not 
specifically provide for a noncompensable rating.  Therefore, 
the note in Diagnostic Code 5002 does not apply in rating 
these joints.  Accordingly, based on the evidence prior to 
February 7, 2001, the criteria for a compensable rating 
pursuant to the relevant diagnostic codes for the affected 
joints have not been met because the evidence essentially 
shows that the veteran had full range of motion of the 
affected joints.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion. Weakness is as important as limitation of motion, and 
a part, which becomes painful on use, must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court 
has held that the VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the appellant complains of painful knees and ankles, 
the Board does not find that such pain has resulted in 
functional disability in excess of that contemplated in the 
40 percent evaluation prior to February 7, 2001.  The medical 
evidence prior to February 7, 2001 indicates that the veteran 
had full range of motion of the affected joints, with 
objective evidence of mild pain.  Hence, the Board does not 
find that an evaluation in excess of 40 percent is warranted 
for the appellant's Reiter's syndrome on the basis of 
functional disability prior to February 7, 2001.

Based on a review of the medical evidence of record, the 
Board also finds that a rating in excess of 60 percent after 
February 7, 2001 is not warranted.  Diagnostic Code 5002.  
Although the evidence from February 7, 2001 indicates that 
the veteran's Reiter's syndrome increased in severity, the 
Board does not find that it has resulted in functional 
disability in excess of that contemplated in the 60 percent 
evaluation on and after February 7, 2001.  Diagnostic Code 
5002.  According to the February 2001 VA examination report, 
the examiner noted that the veteran had pain with resistance 
maneuvers and there was tenderness to palpation at the 
shoulder joints and at the shoulder tendons, elbow, knee, and 
ankle tendons.  There was also guarding of the shoulder 
movements and tenderness to palpation at the sacroiliac 
joints and the lumbar paravertebral muscles from L1 to L5.  

According to the report, the right shoulder had abduction to 
90 degrees, internal flexion to 90 degrees, internal rotation 
to 80 degrees, and external rotation to 30 degrees.  Pursuant 
to Diagnostic Code 5201, a 20 percent disability rating is 
warranted for the veteran's right shoulder because abduction 
to 90 degrees is at shoulder level.  38 C.F.R. § 4.71, Plate 
I (2001).  In other words, Diagnostic Code 5201 provides for 
a 20 percent rating if should abduction is limited to 
shoulder level. 

A compensable rating is not warranted for the veteran's left 
shoulder, however, because it had abduction to 120 degrees, 
flexion to 120 degrees, internal rotation to 80 degrees and 
external rotation to 30 degrees.  Thus, given that the 
veteran had abduction of the left shoulder greater than 
shoulder level, a compensable rating is not warranted 
pursuant to Diagnostic Code5201.  38 C.F.R. § 4.71, Plate I.   
With passive range of motion, the right and left shoulders 
had abduction to 150 degrees, flexion to 150 degrees, 
internal rotation to 80 degrees, and external rotation to 30 
degrees.  

A compensable rating is not warranted under Diagnostic Codes 
5206 and 5207 because the elbows had extension to zero 
degrees and flexion to 130 degrees.  A compensable rating is 
not warranted for the hands because they were not ankylosed.

A compensable rating is not warranted for the veteran's hips 
because they had flexion to 90 degrees, internal rotation to 
20 degrees, and external rotation to 30 degrees.  

A compensable rating for the veteran's knees is not warranted 
because he had extension to zero degrees and flexion to 100 
degrees, bilaterally.  

A 10 percent disability rating is warranted for each ankle 
because the evidence supports a finding of moderate 
limitation of motion.  Diagnostic Code5271.  In other words, 
the examiner noted that the ankles had dorsiflexion to 5 
degrees and plantar flexion to 25 degrees.  Therefore, the 
Board finds that a separate 10 percent rating is warranted 
for moderate limitation of motion of the ankles.  

A 20 percent disability rating is warranted for limitation of 
motion of the veteran's lumbar spine.  Diagnostic Code 5292.  
According to the February 7, 2001 VA report, the veteran's 
back had flexion to 35 degrees, extension to 5 degrees, 
lateral bending to 10 degrees bilaterally and bilateral 
rotation to 15 degrees.  The Board finds that this warrants 
moderate impairment.  Diagnostic Code 5292.

The examiner noted that the veteran grimaced with pain during 
all of the range of motion movements of all joints.

After reviewing the evidence on and after February 7, 2001, 
the Board finds that the evidence does not support a rating 
in excess of 60 percent.  Although the Board has determined 
that the veteran has compensable disability ratings for his 
right shoulder, both ankles, and his lumbar spine, when 
combined, the total does not exceed 60 percent.  38 C.F.R. 
§ 4.25, 4.26 (2001).  Specifically, the Board notes that, 
according to the February 7, 2001 VA examination report, the 
examiner did not indicate that the flexion of the veteran's 
elbows and knees met the criteria for a noncompensable rating 
under Diagnostic Codes 5206 and 5260.  Therefore, a separate 
10 percent rating for each affected joint is not warranted.  
38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5206, 5260.

Furthermore, the February 7, 2001 VA examiner did not 
indicate that the range of motion of the veteran's remaining 
affected joints met the criteria for a compensable rating.  
Therefore, a combined rating based on the veteran's affected 
joints does not warrant a rating in excess of 60 percent.

The Board has again considered the provisions of 38 C.F.R. §§ 
4.40 and 4.45.  While the February 7, 2001 VA examiner 
described objective evidence of pain and weakness with 
respect to all joints tested, the Board does not find that 
such pain has resulted in functional disability in excess of 
that assigned above or contemplated in the 60 percent 
evaluation currently assigned from February 7, 2001. Hence, 
the Board does not find that an evaluation in excess of 60 
percent is warranted for the appellant's Reiter's syndrome on 
the basis of functional disability from February 7, 2001.

IV.  Conclusion

This case is complicated for several reasons.  First, it has 
been pending since 1989 and the claims files contain a 
voluminous amount of evidence.  Second, the symptomatology of 
the veteran's service-connected Reiter's syndrome and 
dysthymia overlap to some degree insofar as industrial 
impairment is concerned.  Nevertheless, for the reasons 
stated above, the Board finds that the veteran has been 
totally disabled by the service-connected dysthymia since 
service connection was granted for this disorder.  The Board 
also finds that, based on the symptoms reported on VA 
examination, the Reiter's syndrome does not warrant ratings 
in excess of 40 percent prior to February 7, 2001, and 60 
percent disabling subsequent to that time.

Because a preponderance of the evidence is against a rating 
in excess of 40 percent for Reiter's syndrome for a period 
prior to February 7, 2001 and in excess of 60 percent 
subsequently, the evidence is not in equipoise and the 
principle of reasonable doubt is not for application.


ORDER

Entitlement to a 100 percent rating for dysthymia prior to 
December 1, 1998 and thereafter, is granted, subject to the 
provisions governing the payment of monetary benefits.

Entitlement to a rating in excess of 40 percent prior to 
February 7, 2001 and in excess of 60 percent subsequent to 
that date for Reiter's syndrome is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

